 In the Matter of TIN PROCESSING CORPORATION, EMPLOYERandINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL No. 527,A. F. L., PETITIONERIn the Matter of TIN PROCESSING CORPORATION, EMPLOYERandUNITEDASSOCIATION OF JOURNEYMEN AND APPRENTICES OF THE PLUMBINGAND PIPEFITTING INDUSTRY OF THE UNITED STATES AND CANADA,LOCAL No. 195, A. F. L., PETITIONERCases Nos. 16-R-3418 and 16-R-2425, respectively.Decided July2,191.8Mr. W. N. Arnold, Jr.,of Houston, Tex., andMr. S. P. Lowe,ofGalveston, Tex., for the Employer.Mr. J. W. Null,of Fort Worth, Tex., andMessrs. St. John CroftandB. A. Gritta,of Galveston, Tex., for the IBEW.Mr. A. L. Stout,of Houston, Tex., for the Pipe Fitters.Mr. Al. L. Crystal,of Houston, Tex., for the Intervenor.Mr. Robert Oliver,of Dallas, Tex., for the Oil Workers.DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearing in thesecases washeld at Galveston, Texas, on March 1, 1948, before ElmerP. Davis, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makesthe following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERTin Processing Corporation, a Delaware corporation, is engagedin the refining of tin on behalf of the Reconstruction Finance Corpora-3Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members[Houston,BIuidock,and Gray].78 N. L.R. B., No. 17.96 TINPROCESSING CORPORATION97'tion at the latter's plant in Texas City, Texas.All the ore which is,processed at this plant comes from foreign countries.The Employer'sannual sales of processed ore exceed$1,000,000 of which over 75.percent represents shipments to points outside the State of Texas.The Employer admits and we find that it is engaged in commerce.within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner in Case No. 16-R-2418, herein called the IBEW, is alabor organization affiliated with the American Federation of Labor,claiming to represent employees of the Employer.The Petitioner in Case No. 16-R-2425, herein called the Pipe Fitters,is a labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.Tin Smelter Workers Union No. 23198, herein called the Intervenor,is a labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Employer and the Intervenor have been in collective bargainingrelationship since 1942.In that year the Intervenor was recognizedas the bargaining representative of the Employer's production andmaintenance employees as the result of a consent election conductedunder Board auspices.At the time of the first contract,the Employerdid not have any electricians or pipe fitters in its employ.Subse-quently such employees were added, and in succeeding contracts theunit was enlarged accordingly.The last contract between the partieswas executed on August 6, 1947, at about 9 p. in., to be effective onAugust 7 at 8 a. m. Because the petition of the IBEW herein waspending at the time, the contract specifically excluded electricians fromits coverage.However, no such provision was made for the exclusionof the pipe fitters, although the Pipe Fitters had, on August 6 at aboutnoon, communicated to the Employer by telephone its claim to repre-sent these employees.This communication was followed by a letterdated August 6 requesting recognition, which the Employer receivedon August 7, and by a petition filed on August 7.The Employer and the Intervenor concede that the 1947 contractdoes not bar an election in the electricians'unit.They do, however,contend that the Pipe Fitters' claim was untimely filed and that thecurrent contract bars an election among the pipe fitters.We find nomerit in this contention.Because the Employer was apprised of thePipe Fitters' claim before the execution of the contract and because 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Pipe Fitters' petition was filed on the day followingthe noticeof the claim, the contract executed in the interval between the claimand the petition cannot, under well-established principles of the Board,bar anelection among the pipe fitters.2We find that questions affecting commerce exist concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.Iv.THE APPROPRIATE UNITS; THE DETERMINATION OF REPRESENTATIVESThe IBEW seeks a unit of journeymen electricians, their appren-tices and helpers in the electrical department.The Pipe Fitters re-quests a unit of journeymen pipe fitters, their apprentices and helpersin the pipe-fitting department.The Employer and the Intervenorcontend that, in view of the past history of collective bargaining at,this plant, the existing unit of production and maintenance employees,including the employees sought by the IBEW and the Pipe Fitters, isthe only appropriate unit.The Employer and the Intervenor contendfurther that, should the Board determine that the unit sought by theIBEW is appropriate, instrument men should be included in this unit.The IBETTT's UnitThe requested employees in the electrical department consist ofjourneymen electricians, apprentices, helpers, and the leadman.Theyare housed in a section of a maintenance building apart from the in-strument men and machinists who are also housed in the same building.The electricians, as well as the leadman who has no supervisory au-thority within the Act's meaning, are engaged exclusively in workrelating to electrical repair and maintenance throughout the plant.The helpers and apprentices in this department work only with theelectricians.Helpers may be upgraded to apprentices, and apprenticesmay be upgraded to electricians upon becoming qualified.Althoughelectricians are required, at times, to work with instrument men,machinists, pipe fitters, welders, and other crafts in the plant, theydo not interchange functions with any of the other groups.The Pipe Fitters' UnitThe pipe-fitting department is located in a building which housesthe tool crib, maintenance superintendent's office, welding department,mechanical department, and air compressor.The pipe-fitting depart-ment, under the supervision of a separate foreman, includes a leadman,2Matter of E. L. Bruce Company,74 N. L.R B. 1354,Matter of Mac's Equtipntent Co ,72 N. L.It.B. 583; andMatter ofGeneral Electric X-Ray Corporation, 67N. L.It. B. 997. TIN PROCESSING CORPORATION99-journeymen pipe fitters, apprentices, and helpers. It is the functionof the pipe fitters in the plant to maintain pipes and conduit vents andto make replacement of such worn-out equipment throughout the plant..Apprentices and helpers may be upgraded to journeymen pipe fittersby passing an examination given in the event of a vacancy and uponbeing approved for the job. The leadinan has no supervisory powerswithin the meaning of the Act.It is clear from the foregoing that both the electricians and the pipefitters sought herein comprise well-defined craft groupings having along history of collective bargaining on a craft basis.Furthermore,we have heretofore found that electricians 3 and pipe fitters 4 may func-tion as separate units for bargaining purposes.The sole questions,therefore, are whether the bargaining history at this plant precludesany grouping less than plant-wide and whether the instrument menmay be grouped with the electricians.With reference to the bargaining history, the record shows, as al-ready noted, that the Intervenor's representation of the electriciansand pipe fitters as part of the plant-wide unit began sometime afterthe 1942 consent election.The question of separate representation ofthe electricians and the pipe fitters was not raised at that time be-cause no employees in these categories were then in the plant. In viewof the foregoing, we are persuaded that the circumstance of severalyears of representation of these employees as part of the more compre-hensive unit is not sufficient to deny them the opportunity of decidingat the present time whether they desire to continue to be representedas part of the production and maintenance unit or whether they de-sire to bargain as separate units.We will, therefore, not make anyfinal unit determinations until we have first ascertained the desiresof the employees involved. If in the elections hereinafter directed, theelectricians and the pipe fitters select the IBEW and the Pipe Fitters,respectively, each group of employees will be taken to have indicatedits desire to constitute a separate unit.However, by the selection ofthe intervenor, the voting group involved will be taken to have in-dicated its desire to remain a part of the production and maintenanceunit now represented by the Intervenor.There remains for consideration the disposition to be made of theinstrument men.The Employer and the Intervenor would includethe three instrument men and their two helpers in the same unit withthe electricians because they are housed in the same building and worktogether on electrical instruments.However, the instrument depart-3Mattel of Turbine Pnginecring Company,73 N L R B 16314Matter of B F Goodrich Chemical Company ((aeon Plant),75 N. L R B. 1142;Matterof 1Ld-Continent Petroleum Corporation,65 N L R B 109 100DECISIONS .OF NATIONAL LABOR RELATIONS BOARDment is located in an area separated from the rest of the building bywalls, and at no time do the electricians enter the instrument depart-ment.Although instrument men and the electricians do work togetheron certain instruments in the plant proper, the work of each group.on these instruments differs.The instrument men repair and maintainonly those electrical instruments carrying 32 volts or less and per-form mechanical rather than electrical repairs.The electricians, onthe other hand, are responsible for all electrical equipment of highvoltage and for electrical repairs on low voltage instruments.Underthese circumstances, including the diverse character of their work, weare of the opinion that the instrument men lack sufficient communityof interest with the electricians to be grouped with them for bargain-ing purposes.5Accordingly, we shall direct that the questions concerning repre-sentation which exist be resolved by separate elections by secret ballotamong employees at the Texas City, Texas, plant of the Employerwithin the voting groups described below :1.All employees in the electrical department including journey-men electricians, apprentices, helpers, and the leadmen, but excludingclerical employees and supervisors.2.All employees in the pipe-fitting department including journey-men pipe fitters, apprentices, helpers, and the leadmen, but excludingclerical employees and supervisors.DIRECTION OF ELECTIONS 6As part of the investigation to ascertain representatives for thepurpose of collective bargaining with Tin Processing Corporation,Texas City, Texas, elections by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Sixteenth Region, and subject to Sections 203.61 and 203.62 of5Matter of Mat/ucson Alkali Works (Inc ),67 N L R B 716 ;Matter of The B FGoode ich Rubber Company,55 N L It B 338The record shows that, on July 25, 1947. the Employer, the International Association ofMachinists, and the Intervenor entered into a consent election agreement for a unit cover-ing machinists and the instrument men bete involvedThe agreement provided, however,that the Employer's joinder is entirely without prejudice to the right to oppose and contestany future petitions and to take positions inconsistent herewith as to such future petitions."The Intervenor won this election(Case No 16-R-2328 )aAfter the close of the hearing, the Oil Workers International Union, a labor organizationaffiliated with the Congress of Industrial Organizations, moved to intervene herein for thepurpose of having its name placed on the ballots in the elections hereinafter directedInasmuch as we are administratively satisfied as to the Oil workers' interest in bothvoting groups, we shall grant its motion and shall place its name on the ballots in theelectionsAny participant in the elections herein directed may, upon its prompt request to, andapproval thereof by, the Regional Director, have its name removed from the ballot. TIN PROCESSING CORPORATION101National Labor Relations Board Rules and Regulations-Series 5,among the employees in the voting groups described in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the elections, and also excluding employeeson strike who are not entitled to reinstatement, to determine :(1)Whether the employees in voting group 1 desire to be repre-sented by International Brotherhood of Electrical Workers, LocalNo. 527, A. F. L., Tin Smelter Workers' Union No. 23198, A. F. L.,or by Oil Workers International Union, CIO, for the purposes ofcollective bargaining;(2)Whether the employees in voting group 2 desire to be repre-sented by United Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United States and Canada,Local No. 195, A. F. L., Tin Smelter Workers' Union No. 23198,A. F. L., or by Oil Workers International Union, CIO, for the purposesof collective bargaining.798767-48-yol. 78-S